PER CURIAM.
By Petition for Writ of Certiorari, petitioner seeks review of a decision of the School Board of Lake County and the decision of the State Board of Education which terminated petitioner’s contract with the School Board of Lake County. A timely appeal was taken from the action of the School Board whereupon a hearing officer was appointed who, after hearing, recommended that petitioner be returned to his employment. Pursuant to appropriate proceedings, the State Board of Education unanimously rejected the report and recommendations of the hearing officer, and upheld petitioner’s dismissal.
Our examination of the record and briefs before us, and our consideration of the arguments of counsel convinces us that there is here no occasion to issue our writ. Accordingly, the Petition for Writ of Cer-tiorari is denied.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.